 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   CYNTHIA RIVERA-MARTINEZ, et al., ) Case No.: 1:18-cv-01455 AWI JLT
                                       )
12                                     )
                          Plaintiffs,  ) ORDER CLOSING THE CASE
13                                     )
                  vs.                  )
14                                     )
                                       )
15   COUNTY OF KERN; et al.;           )
                                       )
16                                     )
                           Defendants. )
17                                     )

18          The plaintiffs have filed a notice of voluntary dismissal of the action. (Doc.4) No defendant has

19   appeared in this action. Thus, according to Fed. R. Civ.P. 41, the dismissal is effective without an

20   order of the Court. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Therefore, the
21   Clerk of the Court is DIRECTED to close this action.
22
23   IT IS SO ORDERED.
24
        Dated:     January 10, 2019                            /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28
